Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims  1-7, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Murata (US Patent No: 5130786) in view of Koto (US 20070230572 A1).
Murata (US Patent No: 5130786) discloses a method of stress compensation (i.e. compensation for both lossy luminance compression and overall color shift (change in hue)) in a display device (Fig. 1-3), the method comprising: 
Accumulating (collecting), by an adding circuit (calculation unit 30), a brightness value (e.g. luminance value) of images displayed by the display device (Fig. 1) (column 7, lines 8-35);
Encoding by an encoder (42), the accumulated brightness value to preserve a protected portion of the accumulated brightness value (i.e. (i.e. range of bit magnitude in compensated color component)   (column 7, lines 7-35, Fig. 1),

Compressing , by a compressor (44), the accumulated brightness value (The chrominance data bytes are range compressed by bit-reduction according to a non-linear range compression function) (see column 7, lines 7-30); 
Storing (loading) , by the compressor, the compressed accumulated brightness value (Luminance file) in a memory (i.e. conserves memory, or with a separate table for each chrominance component with luminance file, which maximizes color fidelity, column 5, lines 65-68, column 6, lines 1-3); 
retrieving and decompressing , by the decompressor (62,64, Fig. 2), the compressed accumulated brightness value to generate a decompressed value (column 8, lines, 1-68 ).
Note that 108991014_11173983 - WF-201902-002-1-USO, IDD#195 Murata discloses decoding the decompressed value based on the protected portion to generate a decoded value corresponding to the accumulated brightness value, the 5decoded value having lower compression noise than the decompressed value.

Koto (US 20070230572 A1) decoding the decompressed value (see Fig. 4) to generate a decoded value corresponding to the accumulated brightness value ([0054-0055]), the 5decoded value having lower compression noise (Compression noise (expressed by symbol *)  than the decompressed value   (Koto, In Fig. 3 discloses a decompressed value and Fig. 4 discloses decoding operation of the decompressed vale. In Fig. 4, I0 picture is decoded. Compression noise (expressed by symbol * in FIG. 3) is superimposed on the compressed/decompressed picture 410 due to the irreversible compression process. The P3 picture is decoded by use of not the compressed/decompressed picture 410 but the non-compression decoded picture of I0 picture as a reference picture. The compression noise due to compression of the reference picture is not superimposed on the decoded picture of P3 picture.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murata   with the teaching of Koto, thereby providing a uniform brightness in the display device.
Regarding claims 2:
  Murata’s as modified by Koto implicitly discloses wherein the protected portion comprises k bits (e.g. 2 bit) of the accumulated brightness value starting from a p-th bit of the accumulated brightness value (both p and k being integers greater than 1), and wherein p+k-1 is less than a bit length (7) of the accumulated brightness value ( Murata discloses, an 8-bit format, the actual and compressed chrominance magnitudes is 7-bit maximum of 128. The linear range compression scheme preserves color fidelity in the range of subtle color shifts (small chrominance magnitudes, the compensated color components R' and B'. These chrominance color differences, which have maximum magnitudes of 179 for R'D and 227 for B'D, are range limited to 127 in accordance with the 8-bit format (7 magnitude bits and 1 sign bit) using the recommended non-linear chrominance range compression function) (See Murata column 4, lines 32-50) .

Regarding claim 253:
 Murata discloses wherein the compression noise (error) in the decompressed value is entirely contained within a first (p+k-1)-th bits of the decompressed value (column 13, lines 1-22).  

Regarding claim 4:
Murata further discloses discarding, by a truncator (see Fig. 3b), lesser significant bits of the decoded value preceding the 5protected portion (in FIG. 3b discloses a truncated linear range compression function in which those color difference magnitudes within the compression range of 2.sup.n are uncompressed, while those color difference magnitudes greater than 2.sup.n are all assigned the maximum value of 2.sup.n -1. This truncated linear range compression function is represented by   M.sub.C =M) (column 9, lines 35-68, Fig. 3a-3c).

Regarding claim 5:
Muruta as modified by Koto discloses providing the decoded value to a compensator for compensating an input image for a stress (display image noise) of the display device (Koto, (see Fig. 3) ([0052], [0054-0055]). Same motivation as applied to claim 1.

Regarding claim 6:
  
Muruta disclose wherein the encoding the accumulated brightness value comprises: identifying, by the encoder, the protected portion of the accumulated brightness value; and  15storing, by the encoder, the protected portion in the memory ((column 7, lines 7-35, Fig. 1, and Fig. 8, lines 50-68, also see Fig. 2).
  
Regarding claim 7:
Muruta discloses wherein the protected portion is stored in memory in an uncompressed state (FIG. 3b diagrams linear range compression function in which those color difference magnitudes within the compression range of 2.sup.n are uncompressed. Also in Fig. 15 discloses, compensating for lossy luminance compression by adjusting the color components used to derive chrominance according to a lossy compression compensation function in which the compensated color component magnitude is obtained using a luminance error factor corresponding to the difference between uncompressed and decompressed luminance) (also see Murata, column 9, lines 35-68, Fig. 3a-3c).  
 
Regarding claim 2019:
Muruta discloses a method of stress compensation (i.e. compensation for both lossy luminance compression and overall color shift (change in hue) in a display device (in Fig. ), the method comprising:
 accumulating, by an adding circuit (30), a brightness value of the output image with displayed by the display device (column, 7, lines 7-35, Fig. 1);
 encoding, by an encoder (42,  Fig. 1), the accumulated brightness value to preserve a 25protected portion of the accumulated brightness value (column 7, lines 7-35); 
compressing, by a compressor (44), the accumulated brightness value ((The chrominance data bytes are range compressed by bit-reduction according to a non-linear range compression function) (see column 7, lines 7-30); 
-35-108991014_11173983 - WF-201902-002-1-USO, IDD#195 storing, by the compressor, the compressed accumulated brightness value in a memory (Luminance file) in a memory (i.e. conserves memory, or with a separate table for each chrominance component with luminance file, which maximizes color fidelity, column 5, lines 65-68, column 6, lines 1-3); 
 5retrieving and decompressing, by the decompressor (62,64, Fig. 2),  , the compressed accumulated brightness value to generate a decompressed value ((column 8, lines, 1-68 ) 
 10receiving, by the adding circuit (30), an output image to be displayed on the display device (column 8, lines 5-68, column 9, lines 1-33, Fig. 1-2); adding, by the adding circuit, the decoded value to a brightness value of the output image to generate an updated accumulated brightness value (column 8, lines 5-68, column 9, limed 1-33, ,See Fig. 1-2).

Note that 108991014_11173983 - WF-201902-002-1-USO, IDD#195 Muruta discloses decoding the decompressed value based on the protected portion to generate a decoded value corresponding to the accumulated brightness value, the 5decoded value having lower compression noise than the decompressed value.

Koto (US 20070230572 A1) decoding the decompressed value (see Fig. 4) to generate a decoded value corresponding to the accumulated brightness value ([0054-0055]), the 5decoded value having lower compression noise (Compression noise (expressed by symbol *)  than the decompressed value (see Fig. 3) ([0052], [0054-0055]). (Koto, In Fig. 3 discloses a decompressed value and Fig. 4 discloses decoding operation of the decompressed vale. In Fig. 4, I0 picture is decoded. Compression noise (expressed by symbol * in FIG. 3) is superimposed on the compressed/decompressed picture 410 due to the irreversible compression process. The P3 picture is decoded by use of not the compressed/decompressed picture 410 but the non-compression decoded picture of I0 picture as a reference picture. The compression noise due to compression of the reference picture is not superimposed on the decoded picture of P3 picture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murata   with the teaching of Koto, thereby providing a uniform brightness in the display device.


Regarding claim 1520:

Murata discloses a system for performing stress compensation (i.e. compensation for both lossy luminance compression and overall color shift (change in hue)) in a display device in Fig. 1-3, the system comprising:

 a memory (memory, column 5, lines 1-23); and 

a processing circuit (image processing unit) configured to perform:

 accumulating (i.e. calculating at 30, Fig. 1) a brightness value (bit vale according to chrominance ) of images displayed by the display device (Fig. 1) (column 7, lines 8-35 and column 8, lines 50-65, ); 

 20encoding (encoding at 42, Fig.1 ) the accumulated brightness value to preserve a protected portion of the accumulated brightness value (i.e. range of bit magnitude in compensated color component, column 7, lines 8-35 and column 8, lines 300-65)  ; 
compressing  (compressing at 44, Fig. 1) the accumulated brightness value (The chrominance data bytes are range compressed by bit-reduction according to a non-linear range compression function) (see column 8, lines 21-45); 
storing the compressed accumulated brightness value in the memory (column 5, lines 65-68, column 6, lines 1-3) ; 
retrieving and decompressing (at 62 and 64) the compressed accumulated brightness 25value to generate a decompressed value (column 8, lines 57-66); and  -36- 

Note that 108991014_11173983 - WF-201902-002-1-USO, IDD#195 Muruta discloses decoding the decompressed value based on the protected portion to generate a decoded value corresponding to the accumulated brightness value, the 5decoded value having lower compression noise than the decompressed value.

Koto (US 20070230572 A1) decoding the decompressed value (see Fig. 4) to generate a decoded value corresponding to the accumulated brightness value ([0054-0055]), the 5decoded value having lower compression noise (Compression noise (expressed by symbol *)  than the decompressed value (see Fig. 3) ([0052], [0054-0055]). (Koto, In Fig. 3 discloses a decompressed value and Fig. 4 discloses decoding operation of the decompressed vale. In Fig. 4, I0 picture is decoded. Compression noise (expressed by symbol * in FIG. 3) is superimposed on the compressed/decompressed picture 410 due to the irreversible compression process. The P3 picture is decoded by use of not the compressed/decompressed picture 410 but the non-compression decoded picture of I0 picture as a reference picture. The compression noise due to compression of the reference picture is not superimposed on the decoded picture of P3 picture).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murata   with the teaching of Koto, thereby providing a uniform brightness in the display device.

Allowable subject matter
2.	Claims 8-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 208:
The closest art of record singly or in combination fails to teach or suggest the limitations “  a decompressed protected portion of the decompressed value; calculating, by the decoder, a difference between the protected portion and the 25decompressed protected portion to generate an estimated compression noise; and  -31- 108991014_11173983 - WF-201902-002-1-USO, IDD#195 calculating, by the decoder, the decoded value based on the decompressed value and the estimated compression noise to mitigate compression noise in the decompressed 5value”.  

 	Regarding claim 14:
The closest art of record singly or in combination fails to teach or suggest the limitations  wherein “ replicating, by the encoder, the protected portion of a plurality of times to form a binary replica string, and  20wherein the method further comprises: compressing, by the compressor, the binary replica string; storing, by the compressor, the compressed binary replica string in the memory; and retrieving and decompressing, by the decompressor, the compressed binary 25replica string to generate a decompressed binary replica string” with all other limitations as recited in claim 14.  

Regarding claim 1516:
The closest art of record singly or in combination fails to teach or suggest the limitations   “coding, by the encoder, the protected portion to generate a plurality of parity bits, wherein the compressing the accumulated brightness value comprises: compressing, by the compressor, the parity bits along with the accumulated 20brightness value, and wherein the decompressing the compressed accumulated brightness value comprises: decompressing, by the decompressor, the compressed binary parity bits together with the compressed accumulated brightness value to generate a decompressed 25protected portion and decompressed parity bits” with all other limitations as recited in claim 16.  
 

3.	The pertinent art of record Moon (US 20040153937 A1) discloses Video error compensating method in Fig. 3.
  Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692